Citation Nr: 0030615	
Decision Date: 11/24/00    Archive Date: 12/01/00

DOCKET NO.  99-14 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

Entitlement to service connection for polyneuropathy of the 
lower extremities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 


INTRODUCTION

The veteran had active service from February 1943 to November 
1945, from June 1948 to April 1950, and from March 1966 to 
March 1967.

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 1998 RO rating decision that denied service 
connection for disimmune polyneuropathy as a result of 
exposure to herbicides.  The veteran submitted a notice of 
disagreement in April 1999, and the RO issued a statement of 
the case in June 1999.  The veteran submitted a substantive 
appeal in July 1999.  

The question of whether the veteran's polyneuropathy of the 
lower extremities began in service, or is related to his 
service-connected disabilities of the cervical spine and 
upper extremities, was addressed in a December 1997 Board 
decision.  The current claim concerns, in part, whether 
entitlement to service connection may lie under 38 C.F.R. 
§ 3.309(e) ("[d]isease[s] associated with exposure to 
certain herbicide agents") as amended by 61 Fed. Reg. 57586-
57589 (1996) (adding prostate cancer and acute and subacute 
peripheral neuropathy).  This claim had not previously been 
considered under the amended regulation, which potentially 
provides a "new cause of action" not subject to the usual 
requirement of new and material evidence to reopen.  See 
Spencer v. Brown, 4 Vet. App. 283 (1993); Routen v. West, 142 
F.3d 1434 (Fed. Cir. 1998).


REMAND

The veteran contends that he is entitled to service 
connection for polyneuropathy of the lower extremities as a 
result of exposure to herbicides in service.  The veteran's 
relevant service personnel records have not been associated 
with the claims folder, and they should be.  These records 
are relevant to his claim for service connection, as he has 
raised the issue of entitlement under 38 C.F.R. 
§§ 3.307(a)(6) and 3.309(e) (2000), requiring duty or 
visitation in Vietnam or service in the waters offshore 
during the Vietnam Era.

A VA progress record in January 1997 includes an assessment 
of polyneuropathy of unclear cause, stating that its onset 
was during the Vietnam conflict "by history and evaluations 
over the years," and that "this fits the definition of both 
acute and subacute peripheral neuropathy that has been 
considered related to Agent Orange exposure."  The examiner 
stated that "[n]o other cause has been found for this 
veteran's condition."  

The Board notes that a presumption of service connection is 
warranted under 38 C.F.R. § 3.309(e) for acute and subacute 
peripheral neuropathy in Vietnam veterans with a history of 
herbicide exposure.  The term "acute and subacute peripheral 
neuropathy" means transient peripheral neuropathy that 
appears within weeks or months of exposure to a herbicide 
agent and resolves within two years of the date of onset.  
38 C.F.R. § 3.309(e), Note 2.  There is no presumption of 
service connection applicable for "chronic" peripheral 
neuropathy, which was specifically not included when the 
regulation was amended.

The January 1997 progress note asserts that the veteran has 
acute or subacute peripheral neuropathy.  Given the prolonged 
period during which the veteran has continued to suffer from 
this condition or conditions, the Board questions whether the 
neuropathy is in fact "acute" or "subacute."  This is a 
medical question in the context of this particular record, 
and requires a medical answer.

In addition, the January 1997 progress note raises an issue 
of direct service connection.  See McCartt v. West, 12 Vet. 
App. 164 (1999) (applying Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994), to agent orange cases).

Accordingly, an examination is required to obtain a medical 
opinion as to (a) whether it is at least as likely as not 
that the neuropathy of the lower extremities is an "acute 
and subacute peripheral neuropathy" within the meaning of 
38 C.F.R. § 3.309(e), and (b) whether it is at least as 
likely as not that the veteran's neuropathy of the lower 
extremities is the result of herbicide exposure during 
service.

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO should ask the veteran and his 
representative to prepare a detailed list 
of all sources (VA and non-VA) of 
evaluation and treatment for the 
veteran's polyneuropathy since 1998.  
Names and addresses of the medical 
providers, and dates of evaluations and 
treatment, should be listed.  After 
obtaining any needed release forms from 
the veteran, the RO should directly 
contact the medical providers and obtain 
copies of the records not already in the 
file in accordance with 38 C.F.R. § 3.159 
(1999).

2.  The RO should request a search of the 
veteran's service personnel records from 
the National Personnel Records Center 
(NPRC) for any documentation of military 
service, visitation, or duty in Vietnam 
or service in the waters offshore.  Any 
records bearing on this point should be 
associated with the claims folder.

3.  The veteran should be afforded a VA 
neurological examination to determine the 
nature and etiology of the neuropathy of 
the lower extremities.  The examiner 
should also review the service medical 
records and post-service medical records 
and offer opinions as to:

a.  Whether it is at least as likely 
as not that the veteran's neuropathy 
of the lower extremities is 
consistent with a diagnosis of acute 
and subacute peripheral neuropathy; 
and

b.  Whether it is at least as likely 
as not that the veteran's neuropathy 
of the lower extremities is related 
to exposure to herbicide agents in 
service.

The claims folder should be made 
available to the examiner for review in 
conjunction with the examination, and the 
examiner should acknowledge such review 
in the examination report.

4.  The RO should determine whether the 
duty to assist has been satisfied under 
the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  If so, the RO should then review 
the veteran's claim for service 
connection for polyneuropathy of the 
lower extremities, taking into 
consideration provisions of 38 C.F.R. 
§§ 3.309(e) and 3.307(d), as well as 
§ 3.303(d).  If action remains adverse to 
the veteran, an appropriate supplemental 
statement of the case should be sent to 
him, and he should be afforded an 
opportunity to respond before the case is 
returned to the Board for further 
appellate consideration.

The veteran need take no further action unless notified 
otherwise, but may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995); see also Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The Board intimates no opinion as to the ultimate 
outcome of this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 



directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	J. E. DAY 
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


- 6 -


